Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the Amendment filed on 03/14/2022. Claims 1-10 are pending. Claims 1-3, 5, 9, and 10 have been amended. 

Response to Arguments
Regarding 101: 
Applicant's arguments filed on 03/14/2022 have been fully considered but they are not persuasive. 
	Applicant’s arguments on pages 7 and 8 are based on discussion of Example 43 of October 2019 USPTO PEG. Examiner respectfully disagrees. As discussed in the rejection, a practical application is not demonstrated because no meaningful additional elements are recited. Also, no improvement of technology and no eligible transformation are recited.
	Regarding arguments regarding Cosmokey v. Duo Security on pages 8 and 9. Applicant points to the Example 39 and submits that the claim is eligible, because of the similarity of the Applicant’s claims and Example 39. Examiner respectfully disagrees about the alleged similarity. The instant claim recites a mathematical relationship (the self-frequency response function) unlike the Example 39.
	Regarding arguments concerning Berkheimer (page 9): as indicated in the rejection (pages 5 and 6), the additional elements shown in the instant claims are 
	 The 35 U.S.C. 101 rejection stays.
Regarding 103:
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because of the new ground of rejection necessitated by the amendments.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
  
Specifically, Representative Claim 1 recites:
A system identification device, comprising: 
a memory storing instructions; and 
at least one hardware processor configured to execute the instructions to implement 
an analysis unit that calculates a self-frequency response function, based on an input signal and an output signal being measured at a position where an analysis target is excited, and 
performs system identification of the analysis target by using an impulse response function acquired from the calculated self- frequency response function on a frequency band in which it is determined that target close eigenvalues exist, and an impulse response function of a virtual two-degree-of-freedom model in which the analysis target is modeled, wherein the target close eigenvalues are eigenvalues within a predetermined range of each other.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process (process/apparatus claims 1-3, 5, and 9) and a product (apparatus claims 4, 6-8, and 10).
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process/machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, steps of “calculates a self-frequency response function, based on an input signal and an output signal being measured at a position where an analysis target is excited” and “performs system identification of the analysis target by using an impulse response function acquired from the calculated self- frequency response function on a frequency band in which it is determined that target close eigenvalues exist, and an impulse response function of a virtual two-degree-of-freedom model in which the analysis target is modeled, wherein the target close eigenvalues are eigenvalues within a predetermined range of each other” are treated by the Examiner as belonging to mathematical concept grouping.
Similar limitations comprise the abstract ideas of Claim 10.
Regarding Claim 9: Claim 9 recites:
A system identification method, comprising: 
an excitation step of exciting an analysis target; 
a measurement step of measuring an input signal and an output signal at a position where the analysis target is excited in the excitation step; and 
an analysis step of calculating a self-frequency response function, based on the input signal and the output signal being measured in the measurement step, and performing system identification of the analysis target by using an impulse response function acquired from the calculated self-frequency response function on a frequency band in which it is determined that target close eigenvalues exist, and an impulse response function of a virtual two-degree-of- freedom model in which the analysis target is modeled, wherein the target close eigenvalues are eigenvalues within a predetermined range of each other.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process (process/apparatus claims 1-3, 5, and 9) and a product (apparatus claims 4, 6-8, and 10).
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process/machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1: 
a memory storing instructions; 
at least one hardware processor 
an analysis unit.
In Claim 9: 
an excitation step of exciting an analysis target;
a measurement step of measuring an input signal and an output signal at a position where the analysis target is excited in the excitation step.
In Claim 10: 
A program causing a computer to execute an analysis step.
In Claim 1, the additional elements “a memory storing instructions”, “at least one hardware processor”, and “an analysis unit”; in Claim 10, the additional element “a 
In Claim 9, a feature “an excitation step of exciting an analysis target” is recited in generality.
A feature “a measurement step of measuring an input signal and an output signal at a position where the analysis target is excited in the excitation step” implied using a measurement device to measure a position where an analysis target is excited, represents a mere data gathering step and only adds an insignificant extra solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B. 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis), such as EP2682729 to Guillaume et al. discloses the processor and a computer program stored on a suitable medium (para 0099), and US20170343514A1 to Takata et al. discloses the inspection unit that may be a computer that includes a CPU (Central Processing Unit) and a storage medium storing 
The independent claims 1, 9, and 10, therefore, are not patent eligible.
With regards to the dependent Claims, Claims 3-9 are similarly ineligible.  Claims 3-9 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims by reciting mathematical concept (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, more specifically, non-transitory tangible media.
Claim 10 presents a computer readable medium having a computer program. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent See MPEP 2111.01.  
As currently claimed, the language “a program causing a computer to execute” does not specify if the computer readable medium is "transitory" or "non-transitory" and therefore claims 9 and 15 are considered to be non-statutory under 35 U.S.C. 101 (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.1-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US20170010861 to Saito et al. (hereinafter ‘Saito’) in view of EP2682729 to Guillaume et al. (hereinafter ‘Guillaume’) and in further view of JP4906634B2 to Fukui et al. (hereinafter Fukui).

Regarding Claim 1: Saito discloses:
“A system identification device” (para 0010 – “there is provided a system identification device receiving an impulse response of a dynamic system to be identified”), comprising: 
“an analysis unit” (Fig.1, “system dimension determination unit” and “system matrix identification unit” are the analysis unit, added by examiner) 
“that calculates a self-frequency response function, based on an input signal and an output signal being measured at a position where an analysis target is excited” (para 0087 – “The impulsive excitation-based system identification device 50 of the present embodiment calculates a system characteristic of the linear discrete-time system as an estimated system output… A system characteristic of a linear discrete-time system may be calculated as an estimated frequency response, and a system dimension n may be determined based on the sum of square errors in the frequency domain of the frequency response and an actual frequency response obtained by Fourier-transforming an impulse response, which is obtained by converting a system input/output of the dynamic system”; para 0089 - “According to the present embodiment, it is possible to obtain a system identification device that may allow application of an actual system input/output obtained by impulsive excitation of a dynamic system (interpreted as a self-frequency response function, added by examiner)”); and
“performs system identification of the analysis target by using an impulse response function acquired from the self-frequency response function” (para 0062 – “FIG. 7 is a block diagram illustrating a procedure of converting the system input/output obtained when the dynamic system is stroke and vibrated into an impulse response of the system in the system identification device… ”; para 0016 – “FIG. 5 is a schematic diagram illustrating a relation between a dimension and the norm of the sum of square errors of an estimated impulse response of an identified linear discrete-time system and an actual impulse response of a system in the system identification device (i.e. system identification, added by examiner); para 0056 – “The system identification device 10 of the present embodiment calculates a system characteristic of the linear discrete-time system as an estimated impulse response… . The system characteristic of the linear discrete-time system may be calculated as an estimated frequency response, and the system dimension n may be determined based on the sum of square errors in the frequency domain of the frequency response and an actual frequency response obtained by Fourier-transforming the impulse response of the dynamic system”).

“a memory storing instructions; at least one hardware processor configured to execute the instructions to implement; a frequency band in which it is determined that target close eigenvalues exist; wherein the target close eigenvalues are eigenvalues within a predetermined range of each other; an impulse response function of a virtual two-degree-of-freedom model in which the analysis target is modeled”.
	However, Guillaume discloses:
“a memory storing instructions; at least one hardware processor configured to execute the instructions to implement” (para 0099 – “A single processor or other unit may fulfil the functions of several items recited in the claims… A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium (i.e. a memory storing instructions, added by examiner) supplied together with or as part of other hardware”);
“an impulse response function of a virtual two-degree-of-freedom model in which the analysis target is modeled” (Fig. 3; para 0079 – “As shown in Fig.3, a 4-DOF system (i.e. a virtual two-degree-of-freedom model, added by examiner) was used to simulate a linear system and its responses (interpreted as impulse response function, added by examiner) to a series of input spectra F(ω). All degrees of freedom are considered as outputs, as if four vibrational sensors were placed on the four masses of the model.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed 
Saito and Guillaume are both silent on:
“a frequency band in which it is determined that target close eigenvalues exist; wherein the target close eigenvalues are eigenvalues within a predetermined range of each other”.
	However, Fukui discloses:
“a frequency band in which it is determined that target close eigenvalues exist; wherein the target close eigenvalues are eigenvalues within a predetermined range of each other” (para 0035 – “the present invention is a power system stability diagnostic device that examines the stability state of a system from time-series observation data… A means for analyzing eigenvalues, a screening means for detecting that the frequency component of the calculated eigenvalue is within a predetermined range, and a means for extracting predominant eigenvalues corresponding to the vibration mode peculiar to the power system from the screened eigenvalues. It is characterized by being provided with a stability discriminating means for diagnosing the stability of the system based on the predominant eigenvalue”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed by Saito/Guillaume combination, as taught by Fukui, in order to improve the accuracy of system identification by using the preferable or the safest frequency band, which can be determined using close eigenvalues approach.

Regarding Claim 9: Saito discloses:
“A system identification method, comprising: exciting an analysis target” (para 0058 – “A method of striking and vibrating a target dynamic system using an impulse hammer);
“measuring an input signal and an output signal at a position where the analysis target is excited in the excitation step” (para 0062 – “FIG. 6 is a schematic diagram illustrating a time waveform of a system input/output obtained when the dynamic system is stroke and vibrated in the system identification device of the present embodiment. FIG. 7 is a block diagram illustrating a procedure of converting the system input/output obtained when the dynamic system is stroke and vibrated into an impulse response of the system in the system identification device of the present embodiment”);
“calculating a self-frequency response function, based on the input signal and the output signal being measured in the measurement step” (para 0087 – “The impulsive excitation-based system identification device 50 of the present embodiment calculates a system characteristic of the linear discrete-time system as an estimated system output… A system characteristic of a linear discrete-time system may be calculated as an estimated frequency response, and a system dimension n may be determined based on the sum of square errors in the frequency domain of the frequency response and an actual frequency response obtained by Fourier-transforming an impulse response, which is obtained by converting a system input/output of the dynamic system”; para 0089 - “According to the present embodiment, it is possible to obtain a system identification device that may allow application of an actual system input/output obtained by impulsive excitation of a dynamic system (interpreted as a self-frequency response function, added by examiner)”), and 
“performing system identification of the analysis target by using an impulse response function acquired from the self-frequency response function” (para 0062 – “FIG. 7 is a block diagram illustrating a procedure of converting the system input/output obtained when the dynamic system is stroke and vibrated into an impulse response of the system in the system identification device… ”; para 0016 – “FIG. 5 is a schematic diagram illustrating a relation between a dimension and the norm of the sum of square errors of an estimated impulse response of an identified linear discrete-time system and an actual impulse response of a system in the system identification device (i.e. system identification, added by examiner); para 0056 – “The system identification device 10 of the present embodiment calculates a system characteristic of the linear discrete-time system as an estimated impulse response… . The system characteristic of the linear discrete-time system may be calculated as an estimated frequency response, and the system dimension n may be determined based on the sum of square errors in the frequency domain of the frequency response and an actual frequency response obtained by Fourier-transforming the impulse response of the dynamic system”).
Saito is silent on “an impulse response function of a virtual two-degree-of-freedom model in which the analysis target is modeled; a frequency band in which it is determined that target close eigenvalues exist; wherein the target close eigenvalues are eigenvalues within a predetermined range of each other”.
	However, Guillaume discloses:
an impulse response function of a virtual two-degree-of-freedom model in which the analysis target is modeled” (Fig. 3; para 0079 – “As shown in Fig.3, a 4-DOF system (i.e. a virtual two-degree-of-freedom model, added by examiner) was used to simulate a linear system and its responses (interpreted as impulse response function, added by examiner) to a series of input spectra F(ω). All degrees of freedom are considered as outputs, as if four vibrational sensors were placed on the four masses of the model.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed by Saito, as taught by Guillaume, in order to improve the accuracy of system identification by being able to compare the calculated impulse response function and the one obtained from the model.
Saito and Guillaume are both silent on:
“a frequency band in which it is determined that target close eigenvalues exist; wherein the target close eigenvalues are eigenvalues within a predetermined range of each other”.
	However, Fukui discloses:
“a frequency band in which it is determined that target close eigenvalues exist; wherein the target close eigenvalues are eigenvalues within a predetermined range of each other” (para 0035 – “the present invention is a power system stability diagnostic device that examines the stability state of a system from time-series observation data… A means for analyzing eigenvalues, a screening means for detecting that the frequency component of the calculated eigenvalue is within a predetermined range, and a means for extracting predominant eigenvalues corresponding to the vibration mode peculiar to the power system from the screened eigenvalues. It is characterized by being provided with a stability discriminating means for diagnosing the stability of the system based on the predominant eigenvalue”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed by Saito/Guillaume combination, as taught by Fukui, in order to improve the accuracy of system identification by using the preferable or the safest frequency band, which can be determined using close eigenvalues approach.

Regarding Claim 10: Saito discloses:
“calculating a self-frequency response function, based on an input signal and an output signal being measured at a position where an analysis target is excited” (para 0087 – “The impulsive excitation-based system identification device 50 of the present embodiment calculates a system characteristic of the linear discrete-time system as an estimated system output… A system characteristic of a linear discrete-time system may be calculated as an estimated frequency response, and a system dimension n may be determined based on the sum of square errors in the frequency domain of the frequency response and an actual frequency response obtained by Fourier-transforming an impulse response, which is obtained by converting a system input/output of the dynamic system”; para 0089 - “According to the present embodiment, it is possible to obtain a system identification device that may allow application of an actual system input/output obtained by impulsive excitation of a dynamic system (interpreted as a self-frequency response function, added by examiner)”);
“performing system identification of the analysis target by using an impulse response function acquired from the self-frequency response function” (para 0062 – “FIG. 7 is a block diagram illustrating a procedure of converting the system input/output obtained when the dynamic system is stroke and vibrated into an impulse response of the system in the system identification device… ”; para 0016 – “FIG. 5 is a schematic diagram illustrating a relation between a dimension and the norm of the sum of square errors of an estimated impulse response of an identified linear discrete-time system and an actual impulse response of a system in the system identification device (i.e. system identification, added by examiner); para 0056 – “The system identification device 10 of the present embodiment calculates a system characteristic of the linear discrete-time system as an estimated impulse response… . The system characteristic of the linear discrete-time system may be calculated as an estimated frequency response, and the system dimension n may be determined based on the sum of square errors in the frequency domain of the frequency response and an actual frequency response obtained by Fourier-transforming the impulse response of the dynamic system”).
Saito is silent on “A program causing a computer to execute an impulse response function of a virtual two-degree-of-freedom model in which the analysis target is modeled; “a frequency band in which it is determined that target close eigenvalues exist; wherein the target close eigenvalues are eigenvalues within a predetermined range of each other”.
However, Guillaume discloses:
“A program causing a computer to execute” (para 0099 – “A single processor or other unit may fulfil the functions of several items recited in the claims… A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium (i.e. a memory storing instructions, added by examiner) supplied together with or as part of other hardware”);
“an impulse response function of a virtual two-degree-of-freedom model in which the analysis target is modeled” (Fig. 3; para 0079 – “As shown in Fig.3, a 4-DOF system (i.e. a virtual two-degree-of-freedom model, added by examiner) was used to simulate a linear system and its responses (interpreted as impulse response function, added by examiner) to a series of input spectra F(ω). All degrees of freedom are considered as outputs, as if four vibrational sensors were placed on the four masses of the model.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed by Saito, as taught by Guillaume, in order to improve the accuracy of system identification by being able to compare the calculated impulse response function and the one obtained from the model.
Saito and Guillaume are both silent on:
“a frequency band in which it is determined that target close eigenvalues exist; wherein the target close eigenvalues are eigenvalues within a predetermined range of each other”.
	However, Fukui discloses:
a frequency band in which it is determined that target close eigenvalues exist; wherein the target close eigenvalues are eigenvalues within a predetermined range of each other” (para 0035 – “the present invention is a power system stability diagnostic device that examines the stability state of a system from time-series observation data… A means for analyzing eigenvalues, a screening means for detecting that the frequency component of the calculated eigenvalue is within a predetermined range, and a means for extracting predominant eigenvalues corresponding to the vibration mode peculiar to the power system from the screened eigenvalues. It is characterized by being provided with a stability discriminating means for diagnosing the stability of the system based on the predominant eigenvalue”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed by Saito/Guillaume combination, as taught by Fukui, in order to improve the accuracy of system identification by using the preferable or the safest frequency band, which can be determined using close eigenvalues approach.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Saito/Guillaume/Fukui combination in view of US5394322 to Hansen (hereinafter ‘Hansen’).

Regarding Claim 2: Saito/Guillaume/Fukui combination discloses the system identification device according to claim 1 (see the rejection for Claim 1).
Saito further discloses:
wherein the analysis unit estimates the impulse response function, and performs system identification of the analysis target, based on the impulse response function” (Fig.1, “system dimension determination unit” and “system matrix identification unit” are the analysis unit, added by examiner; para 0062 – “FIG. 7 is a block diagram illustrating a procedure of converting the system input/output obtained when the dynamic system is stroke and vibrated into an impulse response of the system in the system identification device… ”; para 0016 – “FIG. 5 is a schematic diagram illustrating a relation between a dimension and the norm of the sum of square errors of an estimated impulse response of an identified linear discrete-time system and an actual impulse response of a system in the system identification device (i.e. system identification, added by examiner); para 0056 – “The system identification device 10 of the present embodiment calculates a system characteristic of the linear discrete-time system as an estimated impulse response… . The system characteristic of the linear discrete-time system may be calculated as an estimated frequency response, and the system dimension n may be determined based on the sum of square errors in the frequency domain of the frequency response and an actual frequency response obtained by Fourier-transforming the impulse response of the dynamic system”).
Saito/Guillaume/Fukui combination is silent on:
“estimates the impulse response function of a virtual two-degree-of-freedom model by using a multivariable Newton's method”.
	Guillaume further discloses: 
“a virtual two-degree-of-freedom model” (Fig. 3; para 0079 – “As shown in Fig.3, a 4-DOF system (i.e. a virtual two-degree-of-freedom model, added by examiner) was used to simulate a linear system and its responses (interpreted as impulse response function, added by examiner) to a series of input spectra F(ω). All degrees of freedom are considered as outputs, as if four vibrational sensors were placed on the four masses of the model).
	Hansen further discloses:
“using a multivariable Newton's method” (Abstract – “An apparatus and method for process control… further includes means for measuring the process response. The apparatus selects parameters for the process model form according to a function of the measured process response”; p.8, ll. 15-17 - “Identification of a process model including a secondary lag requires an iterative solution. Newton’s method can be used and it achieves fast convergence”; p. 28, ll. 7- 13 - “The cross-correlation function of a linear filter's output with its input is equal to its impulse response convolved with the autocorrelation function of its input. When the input is white noise, its autocorrelation is an impulse function (the derivative of a step function). The cross-correlation is then equal to the filter's impulse response”; p. 28, ll. 14-16 – “a deterministic disturbance may be considered to be the step or impulse response of a stable linear filter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed by Saito/Guillaume/Fukui combination, as taught by Hansen, in order to improve the accuracy of system identification by being able to estimate the impulse response function and identify the system with higher degree of accuracy using a model enhanced by iterative Newton’s method.

Regarding Claim 3: Saito/Guillaume combination discloses the system identification device according to claim 2 (see the rejection for Claim 1).
Guillaume further discloses:
“wherein the at least one hardware processor is further configured to execute the instructions” (para 0099 – “A single processor or other unit may fulfil the functions of several items recited in the claims… A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium (i.e. a memory storing instructions, added by examiner) supplied together with or as part of other hardware”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed by Saito, as taught by Guillaume, in order to improve the accuracy of system identification by being able to compare the calculated impulse response function and the one obtained from the model.
Saito further discloses:
“an initial-value setting unit that calculates an initial value to be used in a multivariable Newton's method, based on physical data of the analysis target” (para 0062 – “FIG. 7 is a block diagram illustrating a procedure of converting the system input/output obtained when the dynamic system is stroke and vibrated into an impulse response of the system in the system identification device of the present embodiment. … A system input 11 and a system output 12 obtained when the dynamic system to be identified is stroke and vibrated are set as inputs (i.e. initial value, added by examiner). Further, a system input application time specification unit 51 and the impulse response converter 52 illustrated in FIG. 7 and the whole system identification device 10 of FIG. 1 are collectively set as an impulsive excitation-based system identification device 50”).  

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saito/Guillaume/Fukui combination in view of US20170343514 to Takata et al. (hereinafter ‘Takata’).

Regarding Claim 4: The Saito/Guillaume/Fukui combination discloses the system identification device according to claim 1 (see the rejection for Claim 1).
The Saito/Guillaume/Fukui combination is silent on:
“wherein the analysis target is a pipeline”.  
	However, Takata discloses:
“wherein the analysis target is a pipeline” (para 0027 – “FIG. 2 is a block diagram illustrating a configuration of a piping inspection system 1 according to the example embodiment of the present invention. Referring to FIG. 2, the piping inspection system 1 includes an excitation unit 100 and an inspection unit 200 (or a piping inspection device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saito/Guillaume combination as taught 

Regarding Claim 5: The Saito/Guillaume/Fukui combination discloses the system identification device according to claim 1 (see the rejection for Claim 1).
The Saito/Guillaume/Fukui combination is silent on:
“wherein the at least one hardware processor is further configured to execute the instructions to implement: an excitation device that excites the analysis target; a measurement device that measures the input signal and the output signal at the position where the analysis target is excited by the excitation device; and an installation positioning member that installs the excitation device and the measurement device in such a way that a position where the excitation device excites the analysis target and a position where the measurement device measures the analysis target coincide with each other”.
	Saito further discloses:
“an excitation device that excites the analysis target” (para 0058 – “A method of striking and vibrating a target dynamic system using an impulse hammer (i.e. excitation device, added by examiner)”.
Guillaume further discloses:
“wherein the at least one hardware processor is further configured to execute the instructions” (para 0099 – “A single processor or other unit may fulfil the functions of several items recited in the claims… A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium (i.e. a memory storing instructions, added by examiner) supplied together with or as part of other hardware”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed by Saito, as taught by Guillaume, in order to improve the accuracy of system identification by being able to compare the calculated impulse response function and the one obtained from the model.
	Takata discloses:
“a measurement unit that measures the input signal and the output signal at the position where the analysis target is excited by the excitation unit” (para 0031 – “The inspection unit 200 includes a wave detection unit 210 (i.e. measurement device, added by examiner) and a diagnosis unit 220”); and 
“an installation positioning member that installs the excitation device and the measurement device in such a way that a position where the excitation device excites the analysis target and a position where the measurement device measures the analysis target coincide with each other” (para 0045 – “as illustrated in FIG. 4, the wave sensor 211 is installed in such a way that one among the sensing axes is along the axial direction (the direction of the longitudinal wave) of the pipe 300 and the other is along the circumferential direction (the direction of the torsional wave) perpendicular to the axial direction of the pipe 300 (interpreted as being coincide with each other, added by examiner”; Fig. 9 (element 501 is the installation positioning member, added by examiner); para 0081 – “As illustrated in FIG. 9, as the excitation jig 102, a trapezoidal cone-shaped bar 501 (a tapered bar 501 with circular cross-section) is fixed on an underground hydrant 400 that is vertically attached to the pipe 300 at the excitation position of the pipe 300. One end (the lower base face) of the bar 501 is fixed on a water intake 401 of the underground hydrant 400”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed by the Saito/Guillaume combination, as taught by Takata, in order to provide the reliable system for the identification of a fault in pipeline using vibrations excited by the hammer.  

Regarding Claim 6: The Saito/Guillaume/Fukui/Takata combination discloses the system identification device according to claim 5 (see the rejection for Claim 5).
	Saito further discloses:
“wherein the excitation device is an impulse hammer with a built-in force sensor, or an electromagnetic exciter” (para 0058 - “A method of striking and vibrating a target dynamic system using an impulse hammer”).
 
Regarding Claim 7: The Saito/Guillaume/Fukui/Takata combination discloses the system identification device according to claim 5 (see the rejection for Claim 5).
	The Saito/Guillaume/Fukui/Takata combination is silent on:
“wherein the measurement device is an acceleration pickup, a laser displacement gauge, a laser Doppler velocimeter, or a contact-type displacement gauge”.
	However, Takata discloses:
wherein the measurement device is an acceleration pickup, a laser displacement gauge, a laser Doppler velocimeter, or a contact-type displacement gauge” (para 0031 – “The inspection unit 200 includes a wave detection unit 210 (i.e. acceleration pickup, added by examiner) and a diagnosis unit 220”; para 0032 – “The wave detection unit 210 includes a wave sensor 211“; para 0033 – “the wave sensor 211 is a piezoelectric three-axis acceleration sensor including a built-in constant current drive circuit.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saito/Guillaume combination as taught by Takata, in order to provide the reliable system for the identification of a fault in pipeline using vibrations excited by the hammer.  

Regarding Claim 8: The Saito/Guillaume/Fukui/Takata combination discloses the system identification device according to claim 5 (see the rejection for Claim 5).
	The Saito/Guillaume/Fukui/Takata combination is silent on:
“wherein the installation positioning member is a hydrant coupler”.
	However, Takata discloses:
“wherein the installation positioning member is a hydrant coupler” (Fig. 9; para 0081 – “As illustrated in FIG. 9, as the excitation jig 102, a trapezoidal cone-shaped bar 501 (a tapered bar 501 with circular cross-section) is fixed on an underground hydrant 400 (i.e. cone-shaped bar 501 attached to the underground hydrant 400 is a hydrant coupler, added by examiner) that is vertically attached to the pipe 300 at the excitation position of the pipe 300. One end (the lower base face) of the bar 501 is fixed on a water intake 401 of the underground hydrant 400”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system identification device, disclosed by the Saito/Guillaume combination, as taught by Takata, in order to provide the reliable system for the identification of a fault in pipeline using the hydrant coupler for coupling the excitation device and the measurement device to the pipeline.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US8761407B2 to Brown et al. (hereinafter Brown) discloses method for determining an inverse filter for altering the frequency response.
US5251155A to Adachi (hereinafter Adachi) discloses a system identification apparatus determines a transfer function of an object to be identified for input and output signals. 
US20050072234A1 to Zhu et al. (hereinafter Zhu) discloses a system and method for detecting structural damage.
US20110142247A1 to Fellers et al. (hereinafter Fellers) discloses a method for adaptive control and equalization of electroacoustic channels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863